IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

Christian Labor Association, Kaski Inc., Case No. 0:2]-cv-00227-DWF-LIB
Nordic Group Inc., Roen Salvage Co.,
Luke Krhin, Shawn Kunnari, and Dylan
Smith,

Plaintiffs, DECLARATION OF
MARIANNE BOHREN
Vv.

City of Duluth, City of Cloquet, City of
Two Harbors, Western Lake Superior
Sanitary District, and Duluth Building
and Construction Trades Council,

Defendants.

 

I, Marianne Bohren, hereby declare as follows:

1. I am the Executive Director for the Western Lake Superior Sanitary
District (“District”). | submit this declaration in support of the defendants’ motion
to dimiss. As the Executive Director for the District, I have personal knowledge of
its project labor agreements.

2. Attached as Exhibit A is a true and correct copy of the District’s

current form for project labor agreements.
I declare under penalty of perjury that the foregoing is true and correct and
that this declaration was executed this 15th day of April 2021, in St. Louis County,

Minnesota. |

, —~ OQ ——

“Sten

 

Marianne Bohren
